Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2021 has been entered.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonda et al., US 2018/0248165.
Regarding claim 1, Gonda et al., teaches an electrode-separator assembly (0154) for a nickel-zinc battery (0055), comprising: 

a negative-electrode plate containing zinc and/or zinc oxide (0012); 
a layered double hydroxide (LDH) separator (0031; 0065) for separation of the positive-electrode plate from the negative-electrode plate (0065), the LDH separator being capable of conducting hydroxide ions therethrough (0065; 0067); and 
a resin frame (0057) having an opening (0057), the LDH separator and the positive-electrode plate being at least one of fitted in and joined directly to the opening (0156; Fig. 3A; separator 28; frame 32).
However, in the absence of comparative data between Gonda et al., and the claimed invention, and a showing of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the electrode assembly of Gonda et al., such that the positive-electrode plate has a narrower face than the negative-electrode plate such that the negative-electrode plate has a clearance area that does not overlap with the positive-electrode plate over a predetermined width from the outer peripheral edge of the negative-electrode plate. As it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and the device having the claimed relative dimensions would not perform differently than the prior art device. The claimed device was not patentably distinct from the prior art device and the configuration of the claimed positive electrode plate and the negative electrode plate was a matter of design choice which a person of ordinary skill in the art would have found obvious, absent persuasive evidence, that the particular configuration of the 
One of ordinary skill in the art would have been motivated to make the modification to provide a secondary battery using a separator that would have prevented a short circuit caused by dendritic zinc in order to achieve output of high voltage and high current.
Regarding claim 2, Gonda et al., does not teach the clearance area has a width ranging from 1 to 10 mm.  However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Gonda et al., teaches the positive-electrode plate comprises a positive-electrode collector (0084) having a positive-electrode collector tab extending from one side of the outer periphery of the positive-electrode plate (extending portion of the collector) (0084), and the negative-electrode plate comprises a negative-electrode collector (0084) having 
Regarding claim 4, Gonda et al., teaches the positive-electrode collector tab and the negative-electrode collector tab extend in opposite directions (Fig. 1A; collector 18). 
Regarding claim 5, Gonda et al., teaches the resin frame extends along the thickness of the negative-electrode plate so as to cover the peripheral end faces of the negative-electrode plate (Fig. 1A; resin frame 32; negative electrode 20). 
Regarding claim 6, Gonda et al., teaches the peripheral end faces of the negative-electrode plate are sealed with sealing members (abstract; 0008) and/or an adhesive (0057; 0088). 
Regarding claim 7, Gonda et al., teaches the LDH separator is gas-impermeable and/or water-impermeable (0057; 0065; 0090). 
Regarding claim 8, Gonda et al., teaches the LDH separator is a composite with a porous substrate (0008; 0029-0030). 
Regarding claim 9, Gonda et al., teaches the LDH separator has a LDH membrane (0065) composed of an aggregate of multiple platy LDH particles (0031; 0097), and the platy LDH particles are oriented vertical or oblique to the face of the porous substrate (0097-0098). 
Regarding claim 10, Gonda et al., teaches the positive-electrode plate and/or the negative-electrode plate are wrapped with a non-woven fabric (0063), the non-woven fabric being impregnated or impregnatable with an electrolyte containing an aqueous alkali metal hydroxide solution (0061). 

Regarding claim 12, Gonda et al., teaches a nickel-zinc battery pack (0055) comprising: a resin container (0088); a plurality of the electrode-separator assemblies according to claim 1 (0065) disposed in parallel (0090; 0098-0099) and accommodated in the resin container without being separated from each other by partition walls (0154); and an electrolyte containing an aqueous alkali metal hydroxide solution (0088). 
Regarding claim 13, Gonda et al., teaches the positive-electrode plates (0076) comprises respective positive-electrode collectors (0084) having respective positive-electrode collector tabs (extending portion) (0084) extending from one side of the outer periphery of the positive-electrode plates (0084), and the negative-electrode plates (0080) comprises respective negative-electrode collectors (0084) having respective negative-electrode collector tabs (extending portion) (0084) extending from one side of the outer periphery of the negative-electrode plates (0084), the positive-electrode collector tabs and the negative-electrode collector tabs extending in opposite directions, and wherein the positive-electrode collector tabs are connected to a positive-electrode collector terminal, and the negative-electrode collector tabs are connected to a negative-electrode collector terminal, the positive-electrode collector terminal and the negative-electrode collector terminal being disposed at opposite sides of the resin container (Fig. 1A; frame 32; collector 18) (0055; 0084; 0088).

Response to Arguments
4.	Applicant's arguments filed 6/24/2021 have been fully considered but they are not persuasive. Applicant argues that “Gonda et al., reference does not disclose that the positive electrode plate has a narrower face than the negative electrode plate such that the negative electroplate has a clearance area that doesn’t overlap with the positive electrode plate over a predetermined width from the outer peripheral edge of the negative electrode plate and the peripheral end faces of the LDH separator and a segment of the LDH separator is covered with the resin frame, the segment being adjacent to the positive electrode plate and corresponding to the clearance area.”  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the electrode assembly of Gonda et al., such that the positive-electrode plate has a narrower face than the negative-electrode plate such that the negative-electrode plate has a clearance area that does not overlap with the positive-electrode plate over a predetermined width from the outer peripheral edge of the negative-electrode plate. As it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and the device having the claimed relative dimensions would not perform differently than the prior art device. The claimed device was not patentably distinct from the prior art device and the configuration of the claimed positive electrode plate and the negative electrode plate was a matter of design choice which a person of ordinary skill in the art would have found obvious, absent persuasive evidence, that the particular configuration of the claimed positive and negative electrode plates was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic .

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727